PER CURIAM.
The appellant challenges an order by which its civil complaint was dismissed and judgment entered for the appellee, based on a finding that the appellant was unable to plead the factual requirements for the necessary waiver of sovereign immunity. However, as the appellee now acknowledges, because the complaint sought recovery for alleged breaches of the parties’ written contract, sovereign immunity was thereby waived as indicated in Pan-Am Tobacco v. Department of Corrections, 471 So.2d 4 (Fla.1985). See also White Construction Co. v. Department of Transportation, 860 So.2d 1064 (Fla. 1st DCA 2003); Hypower, Inc. v. Department of Transportation, 839 So.2d 856 (Fla. 1st DCA 2003). The appealed order is therefore reversed, and the case is remanded.
ERVIN, ALLEN and HAWKES, JJ., concur.